  Case 01-26090                Doc 1024            Filed 11/02/20 Entered 11/02/20 12:21:48                                   Desc Main
                                                   Document      Page 1 of 1


 B 2100A (Form 2100A) (12/15)


                          UNITED STATES BANKRUPTCY COURT
                                                    Northern District of Illinois

 In re     Nanovation Technologies, Inc.                            ,                            Case No.          01-26090




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
 for security, of the claim referenced in this evidence and notice.



  Dilks & Knopik, LLC                                                        Michael D. Hassebrock
              Name of Transferee                                                         Name of Transferor

 Name and Address where notices to transferee                                Court Claim # (if known):                      34
 Should be sent:
                                                                             Amount of Claim:                       $15,643.33
   35308 SE Center Street                                                    Date Claim Filed:                       9/4/2001
   Snoqualmie WA 98065


 Phone:     425-836-5728                                                    Phone: 770-329-9573
 Last Four Digits of Acct #:                                                Last Four Digits of Acct #:

Name and Address where transferee payments
should be sent (if different from above):



 Phone:
 Last Four Digits of Acct #:


 I declare under penalty of perjury that the information provided in this notice is true and correct to the best
 of my knowledge and belief.

 By:        /s/ Brian J Dilks - President                                     Date:       11/2/2020
            Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
